scott e rubenstein transferee petitioner v commissioner of internal revenue respondent docket no filed date for many years p has lived with and cared for his father in florida in p’s father who was insolvent and had substantial unpaid income_tax liabilities transferred to p for little or no consideration the condominium in which they both resided the irs had previously determined for purposes of calculating his reasonable collection potential that p’s father verdate 0ct date jkt po frm fmt sfmt v files ruben sheila rubenstein v commissioner had zero net equity value in the condominium after the transfer r determined that pursuant to sec_6901 i r c p has transferee_liability equal to the condominium’s fair_market_value as of the date of the transfer r contends that the transfer was constructively fraudulent under florida’s uniform fraudulent transfer act fufta which applies to certain transfers of assets defined in fla stat ann sec b west to exclude property that is gen- erally exempt under nonbankruptcy law p asserts and r does not deny that under florida law the condominium was his father’s exempt homestead property consequently p argues because the condominium was generally exempt under nonbankruptcy law it is not an asset for purposes of the fufta and its transfer to p is not avoidable under the fufta held as to the united_states homestead property is not generally exempt under nonbankruptcy law within the meaning of the fufta because it is reachable by the united_states through judicial process to enforce collection of unpaid income_tax liabilities the condominium constitutes an asset for purposes of r’s claim under the fufta held further the care that p provided for his father did not constitute reason- ably equivalent value for the condominium within the meaning of the fufta and the transfer was constructively fraudulent thereunder held further r is not equitably estopped from asserting transferee_liability under sec_6901 i r c by virtue of having previously determined that the con- dominium had zero net equity value as to p’s father for pur- poses of calculating his reasonable collection potential scott e rubenstein pro_se timothy sloane and sergio garcia-pages for respondent thornton judge respondent determined that pursuant to sec_6901 petitioner has transferee_liability of dollar_figure plus interest as provided by law arising from his father’s transfer to him of a florida condominium petitioner contends and respondent does not appear to dispute that the condominium qualified for homestead_exemption under florida law the issues for decision are whether the transfer was constructively fraudulent pursuant to section or of florida’s uniform fraudulent transfer act fufta codified at fla stat ann secs to west and whether respondent is equi- unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure all figures have been rounded to the nearest dollar verdate 0ct date jkt po frm fmt sfmt v files ruben sheila united_states tax_court reports tably estopped from asserting transferee_liability against petitioner findings_of_fact the parties have stipulated some facts which we so find when he petitioned the court petitioner resided in florida petitioner’s care for his father live with his in with his mother’s health in decline petitioner moved from his home in new jersey to live with his parents in florida in his mother passed away since then peti- tioner has continued to father jerry rubenstein in florida while living with his father peti- tioner has provided care for him they have had no under- standing or agreement that petitioner would be compensated for these services instead petitioner has been motivated to care for his father by love honor respect and devotion peti- tioner has never been a licensed caregiver or engaged in business as a caregiver for profit the condominium in date jerry rubenstein purchased for dollar_figure a condominium in delray beach florida the condominium he and petitioner have since resided there together on feb- ruary jerry rubenstein transferred the condo- minium to petitioner by warranty deed for stated consider- ation of dollar_figure and other good and valuable consideration that same day petitioner recorded the warranty deed with the clerk and the comptroller of palm beach county florida the fair_market_value of the condominium was then dollar_figure and there were no liens or other encumbrances on the condominium without consideration of any federal_tax_lien on date petitioner mortgaged the condo- minium to secure a revolving credit agreement with a bank jerry rubenstein’s financial circumstances and tax_liabilities as of date-the day he transferred the condo- minium to petitioner-jerry rubenstein was insolvent and unable to pay his debts petitioner was aware of this fact jerry rubenstein’s debts included dollar_figure that he owed the verdate 0ct date jkt po frm fmt sfmt v files ruben sheila rubenstein v commissioner united_states for unpaid federal income taxes penalties and interest for his taxable years through on date jerry rubenstein had submitted to the internal_revenue_service irs an offer-in-compromise of dollar_figure to settle his income_tax liabilities for taxable years through by letter dated date the irs had rejected his offer-in-compromise on the ground that the amount offered was less than his reasonable collection potential rcp of dollar_figure according to an asset equity table attached to the rejection in calculating jerry rubenstein’s rcp the irs had determined that his net realizable equity in the condominium was zero letter on date-some months after jerry rubenstein had transferred the condominium to petitioner- the irs filed for the first time a notice_of_federal_tax_lien with respect to jerry rubenstein’s unpaid assessments for income taxes penalties and interest for the years through notice of transferee_liability by notice dated date the irs determined that petitioner had liability of dollar_figure plus interest as provided by law as jerry rubenstein’s transferee of the condominium with respect to jerry rubenstein’s unpaid income_tax pen- alties and interest for taxable years through a transferee_liability opinion respondent contends that pursuant to sec_6901 petitioner as the transferee of the condominium from his father is liable for dollar_figure plus statutory interest for in making this finding of fact we have adhered to the parties’ stipulation as to jerry rubenstein’s accrued tax debts it might be argued that jerry rubenstein’s tax debt for accrued no earlier than date the due_date of hi sec_2002 income_tax return see 838_f2d_1400 5th cir petitioner however has made no such argument in any event any such argument would not avail petitioner since jerry rubenstein’s tax debts for years before as accrued on the date of the transfer appear to exceed the condominium’s value as of that date the table lists real_estate with a fair_market_value of dollar_figure and quick sale value of percent of this amount ie dollar_figure offset by dollar_figure of encumbrances or exemptions to arrive at net realizable equity in the real_estate of zero the parties appear to agree that the real_estate referenced in this table is jerry rubenstein’s condominium that he later trans- ferred to petitioner verdate 0ct date jkt po frm fmt sfmt v files ruben sheila united_states tax_court reports unpaid tax_liabilities penalties and interest owed by his father sec_6901 sec_6901 provides that the liability of a transferee of a taxpayer’s property may be assessed paid and collected in the same manner and subject_to the same provisions and limitations as in the case of the taxes with respect to which the liabilities were incurred sec_6901 does not create or define a substantive liability but merely provides the commissioner a procedure to assess and collect from the transferee of property the transferor’s existing liability see 357_us_39 discussing statutory predecessor of sec_6901 for purposes of this case the existence and extent of the transferee’s liability are determined by the law of the state in which the transfer occurred ie florida see id pincite sawyer trust v commissioner 133_tc_60 respondent bears the burden liable as jerry rubenstein’s that jerry rubenstein is liable for tax see sec_6902 rule d transferee but not that petitioner to prove to show i sec_2 florida uniform fraudulent transfer act respondent argues that petitioner is liable as a transferee under fla stat ann sec which is identical to sec_5 of the uniform fraudulent transfer act ufta when certain conditions are met these provisions treat a transfer by an insolvent_debtor as constructively fraudulent ie with- out regard to the actual intent of the parties the fufta this assertion apparently reflects the parties’ stipulation that the fair_market_value of the condominium on date was dollar_figure implicitly then notwithstanding that respondent’s brief concludes by urging us to sustain his determination respondent concedes that the notice of transferee_liability was in error insofar as it asserted petitioner’s transferee_liability to exceed dollar_figure plus statutory interest respondent has not explained whether by statutory interest he means anything other than interest at the underpayment rate of sec_6621 accumulating on the principal of dollar_figure from the date of transferee_liability see infra note in some situations federal_law determines the existence and extent of transferee_liability see eg sec_6324 b fla stat ann sec west provides transfers fraudulent as to present creditors a transfer made or obligation incurred by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made or the obligation was incurred if the debtor made the transfer or incurred the obligation without receiving a reasonably equivalent value in exchange for the transfer or obligation and the debtor was insolvent at that time or the debtor became insolvent as a result of the transfer or obligation verdate 0ct date jkt po frm fmt sfmt v files ruben sheila rubenstein v commissioner like the ufta defines a transfer as a mode of disposing of or parting with an asset fla stat ann sec ufta sec_1 7a part ii u l a if the term asset does not apply to property that has been conveyed then there is no transfer ries v wintz props inc in re wintz cos bankr bankr 8th cir con- struing identical language in minnesota ufta a threshold question then is whether the condominium constituted an asset within the meaning of the fufta a whether the condominium was an asset the fufta like the ufta defines asset broadly as prop- erty of a debtor but expressly excludes property to the extent it is generally exempt under nonbankruptcy law fla stat ann sec b ufta sec_1 7a part ii u l a petitioner contends and respondent does not appear to dispute that the condominium qualified as jerry rubenstein’s homestead under florida law consequently a transfer made by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made if the transfer was made to an insider for an antecedent debt the debtor was insolvent at that time and the insider had reasonable_cause to believe that the debtor was insolvent the fufta like the ufta also expressly excludes from the definition of asset property to the extent it is encumbered by a valid lien fla stat ann sec a west ufta sec_1 7a part ii u l a valid lien is defined to mean a lien that is effective against the holder of a judicial lien subsequently obtained by legal or equitable process or proceedings fla stat ann sec ufta sec_1 7a part ii u l a al- though the irs treated the condominium as having zero equity value indicating that it was burdened with encumbrances or exemptions equal to its value as discussed in greater detail infra this characterization apparently reflected a judgment not that the condominium was en- cumbered but that as jerry rubenstein’s principal_residence and in the absence of approval by a federal district_court it was exempt from levy under sec_6334 in any event the parties have stipulated that there were no liens or other encumbrances on the condominium other than the federal_tax_lien a federal_tax_lien arises upon all property rights belonging to a person liable to pay any_tax who has failed to pay the liability after demand see sec_6321 and sec_6322 an unfiled federal_tax_lien however is not valid against among others judg- ment lien creditors see sec_6323 the irs did not file its notice_of_federal_tax_lien against jerry rubenstein until date about months after the condominium was conveyed to petitioner and shortly after petitioner had mortgaged it to a bank accordingly any federal_tax_lien that arose with respect to the condominium by virtue of jerry rubenstein’s unpaid tax_liabilities would not appear to be a valid lien within the meaning of the fufta consequently the exclusion from the definition of asset of property encumbered by a valid lien is inapplicable to the condominium fla const art x sec_4 provides in pertinent part homesteads exemptions a there shall be exempt from forced sale under process of any court and no judgment de- cree or execution shall be a lien thereon except for the payment of taxes and assessments there- on obligations contracted for the purchase improvement or repair thereof or obligations con- tracted for house field or other labor performed on the realty the following property owned by continued verdate 0ct date jkt po frm fmt sfmt v files ruben sheila united_states tax_court reports petitioner suggests the condominium was generally exempt under nonbankruptcy law and so does not constitute an asset within the meaning of the fufta we have found no case expressly addressing this issue under the fufta or any other state’s version of the ufta petitioner’s position might appear to be bolstered by cases holding as a general proposition that homesteads are gen- erally exempt under nonbankruptcy law and are thus excluded from the definition of asset under the ufta see eg o’neil v jones bankr bankr d conn holding that homestead property was not an asset under connecticut ufta to the extent of dollar_figure homestead_exemption provided under connecticut law and stating that a debtor’s transfer of an interest in property that is exempt under connecticut law cannot be a fraudulent transfer under connecticut ufta fidelity natl title ins co v shroeder cal rptr 3d ct app holding that the definition of asset under california ufta excludes property subject_to california’s automatic homestead exemp- tion mccone county fed credit_union v gribble p 3d mont holding that montana ufta could not be used to avoid a transfer of homestead property because a homestead is not an asset under ufta stating that the existence of homestead_exemption provisions in over states quite simply means that homesteads are ‘gen- erally exempt’ from execution or forced sales rich v rich s e 2d w va holding that homestead property was not an asset under west virginia ufta to the extent of dollar_figure homestead_exemption provided under west virginia law see also dzikowski v delson bankr bankr s d fla stating in dicta that a transfer of a homestead would not be avoidable under the fufta a natural_person a homestead if located within a municipality to the extent of one-half acre of contig- uous land upon which the exemption shall be limited to the residence of the owner or the own- er’s family on supplemental brief respondent states the condominium may have qualified as a home- stead under florida law because as of the transfer date the transferor resided in the condo- minium that was located within a municipality the city of delray beach respondent has raised no issue as to the applicability of the exception in the florida homestead_exemption law for payment of taxes and assessments thereon in any event this exception which the court_of_appeals for the eleventh circuit has described as applying to unpaid property taxes on the homestead itself 197_f3d_1135 ndollar_figure 11th cir ap- pears inapplicable to jerry rubenstein’s unpaid income_tax_liability verdate 0ct date jkt po frm fmt sfmt v files ruben sheila rubenstein v commissioner because an interest in homestead is ‘generally exempt under nonbankruptcy law’ but see burrows v burrows p 2d okla holding that a father’s conveyance of home- stead property to avoid past-due_support alimony and child_support was fraudulent under oklahoma’s version of ufta none of the just-cited cases however involved a situation in which the united_states sought to avoid a transfer as fraudulent to collect unpaid tax_liabilities some courts have allowed the united_states to avoid transfers of homestead property under the relevant state’s version of the ufta but have not expressly addressed whether the homestead prop- erty should be considered to be generally exempt under non- bankruptcy law within the meaning of those laws see 654_fsupp2d_983 n d minn involving minnesota ufta united_states v stalker aftr 2d ustc par big_number m d fla involving fufta other courts including this court have held a transfer of a residence to be fraudu- lent as to the united_states under the relevant state’s version of the ufta without expressly discussing either the subject generally exempt language or qualification of the residence for homestead_exemption see suchar v commis- sioner tcmemo_2005_23 involving maine ufta estate of johnson v commissioner tcmemo_2001_182 involving fufta united_states v tolbert aftr 2d ustc par big_number w d ark involving arkansas ufta affd 326_fedappx_412 8th cir sequoia prop equip ltd pship v united_states aftr 2d ustc par big_number e d cal involving california ufta consequently these cases pro- vide little guidance in construing the fufta language in question or the ufta language which it mirrors according to the official comments to the ufta its purpose is to protect a debtor’s estate from being depleted to the prejudice of the debtor’s unsecured creditors ufta sec_3 courts have looked to the official comments to the ufta as an aid in construing the ufta as enacted in one version or another by almost all the states see eg garrison city broad inc v york obstetrics gynecology p a a 2d n me glimcher supermall venture llc v coleman co n w 2d s d thompson v hanson p 3d wash consulting these comments and caselaw of other juris- dictions interpreting the ufta appears especially appropriate in the light of fla stat ann sec which provides substantially identically to ufta sec_11 7a part ii u l a that the fufta shall be applied and construed to effectuate its general purpose to make uniform continued verdate 0ct date jkt po frm fmt sfmt v files ruben sheila united_states tax_court reports cmt 7a part ii u l a in excluding from the defini- tion of asset property that is generally exempt under non- bankruptcy law the ufta recognizes that exemption stat- utes are limitations on the rights and remedies of unsecured creditors and it is therefore appropriate to exclude property interests that are beyond the reach of unsecured creditors id sec_1 cmt 7a part ii u l a the comments indicate that for this purpose the question is whether the creditor could reach the property under either state or fed- eral law nonbankruptcy law is the law of a state or federal_law that is not part of the bankruptcy code title of the united_states_code the definition of an asset thus does not include property that would be subject_to administration for the benefit of creditors under the bankruptcy code unless it is subject under other applicable law state or federal to process for the collection of a creditor’s claim against a single debtor id 7a part ii u l a emphasis added the foregoing comments strongly suggest that property is not generally exempt as to a particular creditor and thus falls within the ufta definition of asset if that creditor could reach the asset by judicial process other comments however suggest a different reading of the ufta at least for purposes of determining whether a debtor is insolvent the reference to generally exempt_property in sec_1 of the ufta recognizes that all exemptions are subject_to exceptions creditors having special rights against generally exempt_property typically include claim- ants for alimony taxes wages the purchase_price of the property and labor or materials that improve the property see uniform exemptions act and the accompanying comment the fact that a particular creditor may reach generally exempt_property by resorting to judicial process does not warrant its inclusion as an asset in determining whether the debtor is insolvent id emphasis added respondent urges us to construe these last-quoted com- ments narrowly stating on supplemental brief this pro- creditor interpretation of the provision narrowly tailored to determining whether a debtor is insolvent increases the chances that liabilities exceed assets and therefore that the transferor will be deemed insolvent it might be questioned whether asset should be defined differently for different purposes under the ufta cf ufta sec_1 7a part ii u l a the law with respect to the subject of the law among states enacting it verdate 0ct date jkt po frm fmt sfmt v files ruben sheila rubenstein v commissioner stating that the definitions contained in this definitional section are for terms as used in this act ultimately however we conclude that the official comments which are simply too ambiguous to solve the interpretational problem presented do not compel the conclusion that a creditor who is able to reach an insolvent debtor’s asset through judicial process is foreclosed from avoiding the debtor’s transfer of that asset under the ufta merely because the asset is gen- erally exempt as to other creditors such a conclusion would contravene the policy of the ufta to provide remedies for unsecured creditors against transfers that impede them in the collection of their claims id cmt 7a part ii u l a consistent with this policy the comments in question are best read we believe as clarifying that if a creditor cannot reach property that is generally exempt eg by virtue of a homestead_exemption that applies to most but not all credi- tors then the property is not an asset for any purpose under the ufta as to that creditor consequently that cred- itor could not avoid a transfer of the property under the ufta notwithstanding that some other creditor who was able to reach the property through some exception to the exemption might be able to avoid a transfer because the fufta is substantially identical to the ufta we believe that the same considerations pertain in the instant case consequently insofar as the condominium was subject_to judicial process for collection by the united_states of jerry rubenstein’s federal_income_tax liabilities it is properly considered to be an asset for purposes of the fufta clearly the condominium was subject_to judicial process by the united_states to collect jerry rubenstein’s taxes not- withstanding any homestead_exemption the code provides two principal tools to enforce the collection of unpaid taxes lien-foreclosure suits in federal district_court under sec_7403 and administrative levy under sec_6331 472_us_713 pursuant to sec_7403 as of the date of the transfer the united_states could have enforced its lien on jerry rubenstein’s condominium by filing suit in federal district_court which would have been empowered to order the condominium’s sale notwithstanding any homestead verdate 0ct date jkt po frm fmt sfmt v files ruben sheila united_states tax_court reports protections see 461_us_677 alternatively the irs could have sought authorization of the federal district_court to levy on the condominium see sec_6334 e a 450_f2d_62 5th cir stating that a homestead exemp- tion does not erect a barrier around a taxpayer’s home sturdy enough to keep out the commissioner of internal rev- enue we conclude that as to the united_states the condo- minium was not generally exempt under nonbankruptcy law within the meaning of the fufta consequently we con- clude that the condominium was an asset within the meaning of the fufta we next consider whether the transfer of this asset was constructively fraudulent pursuant to the fufta b whether the transfer was constructively fraudulent respondent contends that jerry rubenstein’s transfer of the condominium to petitioner was constructively fraudulent under fla stat ann sec this section reproduced supra note provides in pertinent part that a transfer by a debtor is fraudulent as to a creditor if the creditor’s claim arose before the transfer was made the debtor did not receive a reasonably equivalent value in exchange for the transfer and the debtor was insolvent at the time of the transfer or became insolvent as a result of the transfer the parties have stipulated that as of date jerry rubenstein owed the united_states dollar_figure for unpaid federal income taxes penalties and interest for his taxable years through therefore respondent’s claim arose before the transfer was made the parties have these conclusions are not altered by the fact that in calculating jerry rubenstein’s reason- able collection potential before the transfer the irs assigned zero net realizable equity to the condominium apparently treating it as exempt for this purpose moreover the florida homestead_exemption does not spare a residence from a federal for- feiture 23_f3d_359 11th cir alternatively respondent argues that if we were to find that the condominium’s transfer was for an antecedent debt that jerry rubenstein owed petitioner the transfer was construc- tively fraudulent under fla stat ann sec which deals with transfers by an insol- vent debtor to an insider defined under fla stat ann sec a to include a rel- ative of the debtor for an antecedent debt because we conclude that there was no antecedent debt and that the transfer was constructively fraudulent under fla stat ann sec we need not and do not address respondent’s alternative argument verdate 0ct date jkt po frm fmt sfmt v files ruben sheila rubenstein v commissioner further stipulated that jerry rubenstein was insolvent at the time of the transfer the issue then is whether jerry rubenstein received reasonably equivalent value from peti- tioner in exchange for the transfer petitioner contends that the care he has provided to his father constitutes fair consideration for the condominium although petitioner’s care of his father is commendable unfortunately for petitioner it does not under the relevant legal standard constitute reasonably equivalent value for the transfer of the condominium under the fufta value is given for a transfer if property is transferred or an ante- cedent debt is secured or satisfied fla stat ann sec under these provisions value does not include an unperformed promise made otherwise than in the ordi- nary course of the promisor’s business to furnish support to the debtor or another person id consistent with the ufta’s purpose to protect a debtor’s estate from being depleted to the prejudice of the debtor’s unsecured creditors these provisions reflect that consideration having no utility from a creditor’s viewpoint does not satisfy the statutory defini- tion ufta sec_3 cmt 7a part ii u l a petitioner transferred no property or only minimal prop- erty in exchange for the condominium petitioner appears to concede that the care he provided his father gave rise to no debt on his father’s part petitioner testified the things i did i did out of love i never felt this was a debt indeed florida law presumes that a parent is not obligated to pay a child though of full age for services the child might per- form while living with the parent at home as one of the family see mills v joiner fla della ratta v della ratta so 2d fla dist ct app the presumption can be overcome by proof of a special contract or by an express or implied promise mills v joiner supra pincite della ratta v della ratta supra pincite such proof is absent here petitioner suggests that his father had a moral obligation to compensate him for his caregiving the satisfaction of a although the warranty deed recites that petitioner paid dollar_figure for the condominium petitioner testified that he did not recall whether he had actually paid his father the dollar_figure we are not per- suaded that petitioner paid the dollar_figure in any event even if petitioner had paid the dollar_figure it would not constitute reasonably equivalent value for the condominium which had a fair_market_value of dollar_figure on the date of the transfer verdate 0ct date jkt po frm fmt sfmt v files ruben sheila united_states tax_court reports moral obligation however does not constitute value within the meaning of the fufta cf henkel v green bankr bankr m d fla finding that any moral or family obligation to pay for a daughter’s wedding or to give her a wedding gift was not reasonably equivalent value for purposes of bankruptcy code section petitioner argues that in transferring the condominium neither he nor his father intended to hinder the collection_of_taxes because respondent has shown that the elements of fla stat ann sec have been met however the transfer is treated as constructively fraudulent no showing of actual fraudulent intent is required see 119_f3d_1485 11th cir b equitable_estoppel in respondent rejected jerry rubenstein’s offer-in- compromise determining that he had offered less than his reasonable collection potential a table attached to the deter- mination notice showed jerry rubenstein’s net realizable equity in the condominium to be zero apparently treating it as exempt as a result petitioner argues respondent should be equitably estopped from now asserting transferee_liability against him we disagree as a general matter the doctrine_of equitable_estoppel is applied against the commissioner ‘with the utmost caution and restraint ’ 76_tc_209 quoting 67_tc_612 affd 810_f2d_209 d c cir the court_of_appeals for the eleventh circuit to which any appeal of this case would lie has questioned whether equitable_estoppel can ever be applied against the government see 449_f3d_1307 11th cir it is far from clear that the doctrine_of equitable_estoppel may even be applied against a govern- ment agency the supreme court has never held that it may be the court_of_appeals has also held that insofar as a party may be permitted as a matter of law to invoke the estoppel doctrine against the government that party must fla stat ann sec defining value for purposes of the fufta is identical to ufta sec_3 sec_3 of the ufta in turn is adapted from bankruptcy code sec d a see ufta sec_3 cmt 7a part ii u l a verdate 0ct date jkt po frm fmt sfmt v files ruben sheila rubenstein v commissioner prove four elements words conduct or acquiescence that induces reliance willfulness or negligence with regard to the acts conduct or acquiescence detrimental reliance and affirmative misconduct by the government 321_f3d_1292 11th cir petitioner has proven none of these elements in the first instance we do not see how the complained-of communica- tion from the irs to jerry rubenstein induced petitioner to do anything nor are we persuaded that petitioner relied upon the communication to his detriment after all it was jerry rubenstein not petitioner who transferred the condo- minium cf boulez v commissioner supra pincite holding that to establish equitable_estoppel against the government there must be detrimental reliance by the party claiming the benefit of the doctrine we also do not believe that there was any willfulness or negligence involved in the complained-of communication nor has petitioner shown affirmative mis- conduct by affirmative misconduct requires more than governmental negligence or inaction united_states v mccorkle supra pincite rather affirmative misconduct requires ongoing active misrepresentations or a pervasive pattern of false promises as opposed to an isolated act of providing misinformation 875_f2d_699 9th cir the irs communication of which petitioner complains falls far short of affirmative mis- conduct the government petitioner argues that he has suffered detriment in that in addition to any transferee liabil- ity he may have he is obligated to repay money that he allegedly borrowed through his revolv- ing line of credit which is secured_by a mortgage on the condominium imposition of transferee_liability however would leave petitioner no worse off than if he had never received the condo- minium since he has gained ownership of the condominium as well as any cash borrowed through his revolving line of credit respondent did not misrepresent that the condominium was exempt from levy a taxpayer’s principal_residence is exempt from levy until a federal district_court approves the levy sec_6334 e a petitioner argues that the internal_revenue_manual irm nevertheless required that respondent include the equity in the condominium in his father’s reasonable col- lection potential the irm as in effect at relevant times stated that equity in real_estate is included in calculating the taxpayer’s reasonable collection potential and in an acceptable offer amount irm pt date respondent has acknowledged that the irs sometimes exercises the discretion to accept offers for less than rcp reasonable collection po- tential by subtracting the value of a taxpayer’s residence from reasonable collection potential which it did in this case by excluding the value of the condominium from jerry rubenstein’s rcp the irs did not engage in a false representation or wrongful misleading silence which this court has held to be a requisite element of a claim for equitable_estoppel against the gov- ernment see 104_tc_13 affd 140_f3d_240 4th cir petitioner also complains on brief that respondent has been unresponsive to his discovery continued verdate 0ct date jkt po frm fmt sfmt v files ruben sheila united_states tax_court reports c conclusion pursuant to sec_6901 petitioner has transferee_liability of dollar_figure plus interest for unpaid tax_liabilities penalties and interest owed by jerry rubenstein for his tax- able years through we have considered all contentions that petitioner has raised for a contrary result contentions not expressly addressed herein we find to be without merit or unnecessary to reach to reflect the foregoing and respondent’s concession decision will be entered under rule f requests in this litigation these untimely raised complaints provide no basis for invoking equi- table estoppel against respondent’s determination of transferee_liability the parties have not addressed the manner in which interest is to be computed we expect this matter to be resolved in the rule computation verdate 0ct date jkt po frm fmt sfmt v files ruben sheila
